                4:20-cv-02824-HMH                 Date Filed 09/08/20         Entry Number 14             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Christopher Coward
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                  Civil Action No.          4:20-cv-2824-HMH
                                                                       )
    Captain S. Weeks, Nurse Melisa Ford and
                                                                       )
                   Olivia Owens
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                   recover from the defendant (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of            %, along with
costs.
u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
s other: This case is dismissed without prejudice.


This action was (check one):
u tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

u tried by the Honorable                          presiding, without a jury and the above decision was reached.

s decided by the Honorable Henry M. Herlong, Jr., United States District Judge.

                                                                           ROBIN L. BLUME
Date: September 8, 2020                                                    CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                          Signature of Clerk or Deputy Clerk
